DISMISSED and Opinion Filed May 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01512-CV

                                 JONAS MORRIS, Appellant
                                          V.
                               EYOANWAY MORRIS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV18-00700-V

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated April 18, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE
181512F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JONAS MORRIS, Appellant                          On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01512-CV       V.                      Trial Court Cause No. CV18-00700-V.
                                                  Opinion delivered by Chief Justice Burns,
 EYOANWAY MORRIS, Appellee                        Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee EYOANWAY MORRIS recover her costs, if any, of this
appeal from appellant JONAS MORRIS.


Judgment entered May 21, 2019




                                            –2–